FILED
                            NOT FOR PUBLICATION                             NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KANG-SHEN CHEN, an individual,                   No. 13-56592

               Plaintiff - Appellant,            D.C. No. 8:12-cv-02182-R-AJW

 v.
                                                 MEMORANDUM*
JERRY BROWN; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Kang-Shen Chen appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various federal claims. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002) (dismissal for failure to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
comply with a court order); Hernandez v. City of El Monte, 138 F.3d 393, 398 (9th

Cir. 1998) (dismissal for failure to prosecute). We affirm.

      The district court did not abuse its discretion by dismissing Chen’s action

with prejudice after Chen’s wife, a non-party, requested an indefinite stay and

failed to take steps to be appointed as Chen’s guardian or obtain counsel, despite

being admonished of the need to do so if Chen was incapable of litigating on his

own behalf and warned of the possibility of dismissal. See Pagtalunan, 291 F.3d

at 642-43 (setting forth factors for determining whether to dismiss for failure to

prosecute or to comply with a court order); see also Hernandez, 138 F.3d at 400-01

(a presumption of prejudice arises from a plaintiff’s failure to prosecute or from an

unreasonable delay).

      AFFIRMED.




                                          2                                    13-56592